Case 2:20-cv-09837-AB-MRW Document 26 Filed 02/12/21 Page 1 of 3 Page ID #:1153
Case 2:20-cv-09837-AB-MRW Document 26 Filed 02/12/21 Page 2 of 3 Page ID #:1154




  the following exceptions that are relevant here: (1) the mandatory local controversy
  exception (28 U.S.C. § 1332(D)(4)(A)); (2) the mandatory home state controversy
  exception (28 U.S.C. § 1332(d)(4)(B)), and (3) the discretionary home state
  controversy exception (28 U.S.C. § 1332(d)(3)). See Adams v. W. Marine Prod.,
  Inc., 958 F.3d 1216, 1220 (9th Cir. 2020) (describing exceptions). Apparently,
  Defendant refused to produce the requested discovery. Plaintiff then moved for
  remand based on the exceptions to CAFA, among other reasons.

         The Court’s prior Order stayed the motion for remand and ordered
  Defendant to produce certain jurisdictional discovery within two weeks. The
  present ex parte Application followed. Defendant argues that remand will spare it
  from having to produce the court-ordered jurisdictional discovery, which it claims
  is contact information subject to privacy protections under Belaire-W. Landscape,
  Inc. v. Superior Court, 149 Cal. App. 4th 554 (2007). Defendant also argues that in
  any event, under governing law, the results of such discovery would be
  indeterminate, so the application is meant to avoid that additional litigation.

         Plaintiff argues that Belaire is no bar to the discovery ordered here, that
  Defendant did not raise its concern about Belaire earlier in this case or in Tapia v.
  Panda Express, LLC, No. CV162323DSFRAOX, 2016 WL 10987316 (C.D. Cal.
  June 7, 2016) when Judge Fischer ordered similar discovery, that Defendant’s
  counsel did not raise that concern under similar circumstances in Adams, and that
  Defendant is simply seeking to avoid an adverse ruling on the merits and an award
  of fees for an unreasonable or vexatious removal.

        Defendant’s claimed Belaire concerns are not persuasive, nor does
  Defendant’s claim that it desires to avoid extended jurisdictional litigation seem
  genuine. Defendant itself triggered this litigation by its removal and lack of
  cooperation with Plaintiff regarding jurisdictional discovery. It was entirely
  foreseeable at the time that Defendant’s removal would result in extended litigation
  and that the Court would very likely order the jurisdictional discovery that
  Defendant now seeks to avoid and that was ordered in Tapia. In sum, this
  Application seems to be an attempt to avoid a ruling on the merits of the remand
  motion and the risk of a fee award. However, the Court’s impressions of
  Defendant’s litigation tactics cannot be dispositive here.

         This case—where Plaintiff and Defendant are citizens of the state in which
  the case was originally filed, it is likely that the majority of class members are in-
  state citizens, and the wage and hour violations, by definition, happened
  exclusively in state—strikes the Court as precisely the kind of intrastate case that

  CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                              2
Case 2:20-cv-09837-AB-MRW Document 26 Filed 02/12/21 Page 3 of 3 Page ID #:1155




  the CAFA exceptions were meant to excise from the Court’s jurisdiction. See
  Adams, 958 F.3d at 1220 (“Congress provided exceptions to CAFA jurisdiction,
  however, to allow truly intrastate class actions to be heard in state court.”).
  Nevertheless, as reflected in the cases cited in the parties’ memoranda, the law
  governing what evidence suffices to establish the threshold numbers of class
  members who are citizens of the state of filing for purposes of the CAFA
  exceptions is somewhat unclear. Furthermore, the cases appear to skew towards
  requiring unreasonable degrees of certainty and rejecting reasonable inferences
  from class members’ available contact information. But the Court need not and
  therefore will not resolve these issues on the merits, as the parties agree, albeit for
  different reasons, that the case should be remanded.

         Thus, to avoid further jurisdictional litigation, the Court will grant the
  Application. As a practical matter, this ruling is tantamount to granting Plaintiff’s
  Motion for Remand, which would ordinarily trigger consideration of a fee award.
  However, to award fees, the Court must decide on the merits that the removal was
  objectively unreasonable. Martin v. Franklin Capital Corp., 546 U.S. 132, 141
  (2005). Because the Court is not resolving the remand motion on its merits, the
  Court cannot say that the mandatory exception to CAFA applies and cannot find
  that the removal was unreasonable. Therefore, the Court cannot award Plaintiff
  attorneys’ fees incurred on the motion for remand. The Court likewise declines to
  award Plaintiff her fees under 28 U.S.C. § 1927, which grants the court inherent
  authority to sanction attorneys who “unreasonably and vexatiously multiply
  proceedings,” or under Fed. R. Civ. P. 11.

                                     CONCLUSION

         For the foregoing reasons, Defendant’s Application is GRANTED and the
  case is ordered IMMEDIATELY REMANDED to the state court from which it
  was removed.

           IT IS SO ORDERED.


cc: Superior Court of California Los Angeles County, 19STCV44438




   CV-90 (12/02)              CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                              3
